Exhibit 10.1

MASTEC, INC.

4.00% Senior Convertible Notes due 2014

UNDERWRITING AGREEMENT

June 1, 2009



--------------------------------------------------------------------------------

June 1, 2009

MORGAN STANLEY & CO. INCORPORATED

    As Representative of the Underwriters

c/o Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

MasTec, Inc., a Florida corporation (the “Company”), proposes to issue and sell
to the several Underwriters named in Schedule I hereto (the “Underwriters”) the
respective amounts set forth in Schedule I hereto of $100,000,000 aggregate
principal amount of the Company’s 4.00% Senior Convertible Notes due 2014 (the
“Firm Notes”). The Company also proposes to sell to the several Underwriters not
more than an additional $15,000,000 aggregate principal amount of its 4.00%
Senior Convertible Notes due 2014 (the “Option Notes” and, together with the
Firm Notes, the “Notes”). Morgan Stanley & Co. Incorporated has agreed to act as
Representative of the Underwriters (the “Representative”) in connection with the
offering and sale of the Notes.

The Notes will be convertible on terms, and subject to the conditions, set forth
in the Indenture (as defined below). As used herein, “Conversion Shares” means
the shares of common stock, par value $0.10 per share (the “Common Stock”) of
the Company to be received by the holders of the Notes upon conversion of the
Notes pursuant to the terms of the Notes.

The Notes will be issued pursuant to an indenture, to be dated as of June 5,
2009, as supplemented by a supplemental indenture (as so supplemented, the
“Indenture”), among the Company, the Guarantors (as defined below) and U.S. Bank
National Association, as trustee (the “Trustee”). The Notes will be issued only
in book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “Depositary”), pursuant to a blanket letter of representations
among the Company and the Depositary.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) each of the Company’s subsidiaries listed in Schedule IV
hereto, and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Firm Notes
and the Guarantees to be attached thereto are herein collectively referred to as
the “Firm Securities”, and the Option Notes and the Guarantees to be attached
thereto are herein collectively referred to as the “Option Securities” and the
Firm Securities and the Option Securities are herein collectively referred to as
the “Securities”.



--------------------------------------------------------------------------------

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a shelf registration statement, including a prospectus, (the file
number of which is 333-158502) on Form S-3, relating to securities (the “Shelf
Securities”) including the Securities, to be issued from time to time by the
Company. The registration statement, at any given time, including the amendments
thereto to such time, the exhibits and any schedules thereto at such time, the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act of 1933, as amended (the “Securities Act”), at such
time and the documents otherwise deemed to be a part thereof or included therein
by regulations promulgated under the Securities Act, as amended to the date of
this Agreement, is hereinafter referred to as the “Registration Statement”; and
the related prospectus covering the Shelf Securities dated April 8, 2009 in the
form first used to confirm sales of the Securities (or in the form first made
available to the Underwriters by the Company to meet requests of purchasers
pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the
“Basic Prospectus.” The Basic Prospectus, as supplemented by the prospectus
supplement specifically relating to the Securities in the form first used to
confirm sales of Securities (or in the form first made available to the
Underwriters by the Company to meet requests of purchasers pursuant to Rule 173
under the Securities Act) is hereinafter referred to as the “Prospectus,” and
the term “preliminary prospectus” means any preliminary form of the Prospectus.
For purposes of this Agreement, “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act, “Time of Sale Prospectus” means the
preliminary prospectus together with the free writing prospectuses, if any, each
identified in Schedule II hereto, and “broadly available road show” means a
“bona fide electronic road show” as defined in Rule 433(h)(5) under the
Securities Act that has been made available without restriction to any person.
As used herein, the terms “Registration Statement,” “Basic Prospectus,”
“preliminary prospectus,” “Time of Sale Prospectus” and “Prospectus” shall
include the documents, if any, incorporated by reference therein. The terms
“supplement,” “amendment,” and “amend” as used herein with respect to the
Registration Statement, the Basic Prospectus, the Time of Sale Prospectus, any
preliminary prospectus or any free writing prospectus shall include all
documents subsequently filed by the Company with the Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, any preliminary prospectus, the
Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval system (EDGAR) and/or Interactive Data
Electronic Applications (IDEA) system or any successor system or database.

1. Representations and Warranties.

The Company and the Guarantors, jointly and severally, as of the date hereof and
as of the First Closing Date (as defined in Section 4), and as of the Option
Closing Date (as defined in Section 2), if any, represents and warrants to and
agrees with each of the Underwriters that:

(a) The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect, and no proceedings
for such purpose are pending before or threatened by the Commission.

 

2



--------------------------------------------------------------------------------

(b) As of the date the Registration Statement was filed, the Company was a
well-known seasoned issuer (as defined in Rule 405 of the Securities Act)
eligible to use the Registration Statement as an automatic shelf registration
statement and the Company has not received notice that the Commission objects to
the use of the Registration Statement as an automatic shelf registration
statement.

(c) (i) The Registration Statement, when it became effective, did not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(ii) the Registration Statement as of the date hereof does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(iii) the Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder, (iv) the Time of Sale Prospectus does not, and at the time of each
sale of the Securities in connection with the offering when the Prospectus is
not yet available to prospective purchasers and at the Closing Date (as defined
in Section 4), the Time of Sale Prospectus, as then amended or supplemented by
the Company, if applicable, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(v) each broadly available road show, if any, when considered together with the
Time of Sale Prospectus, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
(vi) the Prospectus does not contain and, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Registration Statement, the Time of Sale
Prospectus or the Prospectus based upon information relating to any Underwriter
furnished to the Company in writing by such Underwriter through you expressly
for use therein.

(d) The documents incorporated or deemed to be incorporated by reference in the
Time of Sale Prospectus or the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder (the “Exchange Act Regulations”), and, when read together
with the other information in the Time of Sale Prospectus or the Prospectus at
its date and at the Closing Date, did not and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

(e) The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used or referred to by
the Company complies or will

 

3



--------------------------------------------------------------------------------

comply in all material respects with the requirements of the Securities Act and
the applicable rules and regulations of the Commission thereunder. Except for
the free writing prospectuses, if any, identified in Schedule II hereto, and
electronic road shows, if any, furnished to you before first use, the Company
has not prepared, used or referred to, and will not, without your prior consent,
prepare, use or refer to, any free writing prospectus. Any issuer free writing
prospectus as defined in Rule 433(h) under the Securities Act, as of its issue
date and at all subsequent times through the completion of the public offer and
sale of Securities or until any earlier date that the Company notified or
notifies the Representative as required in Section 6(e) and 6(f), did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement, the Time
of Sale Prospectus or the Prospectus, including any document incorporated by
reference therein and any preliminary or other prospectus deemed to be a part
thereof that has not been superseded or modified.

(f) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(g) Each “significant subsidiary” as such term is defined in Item 1-02 of
Regulation S-X promulgated by the Commission (each a “Significant Subsidiary”)
of the Company is listed on Schedule III hereto. Each Significant Subsidiary of
the Company has been duly incorporated or organized, is validly existing as a
corporation or limited liability company in good standing under the laws of the
respective jurisdiction of incorporation or organization, has the corporate or
limited liability company power and authority to own its respective property and
to conduct its respective businesses as described in the Time of Sale Prospectus
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its respective businesses or ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole; all of the
issued shares of capital stock of each subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except as set forth in the Registration
Statement.

(h) Each Guarantor has been duly incorporated or organized, is validly existing
as a corporation or limited liability company in good standing under the laws of
the respective jurisdiction of incorporation or organization, has the corporate
or limited liability company power and authority to own its respective property
and to conduct its respective businesses as described in the Time of Sale
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its respective businesses or ownership
or leasing of property requires such qualification, except to the extent that
the failure to be so qualified or be in good standing would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole; all of the
issued shares of capital stock of each Guarantor have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims except as set forth in the Registration Statement.

 

4



--------------------------------------------------------------------------------

(i) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors.

(j) The Notes to be purchased by the Underwriters from the Company are in the
form contemplated by the Indenture, have been duly authorized for issuance and
sale pursuant to this agreement and the Indenture and, at the First Closing Date
or any Option Closing Date, will have been duly executed by the Company and,
when authenticated in the manner provided for in the Indenture and delivered
against payment of the purchase price therefor, will constitute valid and
binding agreements of the Company, enforceable in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors generally or by general equitable principles
(regardless of whether enforcement is considered in a proceeding at law or in
equity) and will be entitled to the benefits of the Indenture. The Guarantees
are in the respective forms contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this agreement and the Indenture by
the respective Guarantor and, at the Closing Date, will have been duly executed
by each of the Guarantors and, when the Securities have been authenticated in
the manner provided for in the Indenture and delivered against payment of the
purchase price therefore, will constitute valid and binding agreements of the
Guarantors, enforceable in accordance with their terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
generally or by general equitable principles (regardless of whether enforcement
is considered in a proceeding at law or in equity) and will be entitled to the
benefits of the Indenture.

(k) The Conversion Shares have been duly authorized and reserved and, when
issued upon conversion of the Notes in accordance with the terms of the Notes,
will be validly issued, fully paid and non-assessable, and the issuance of such
Conversion Shares will not be subject to any preemptive or similar rights.

(l) The Indenture has been duly authorized by the Company and the Guarantors
and, at the First Closing Date, will have been duly executed and delivered by
the Company and the Guarantors and will constitute a valid and binding agreement
of the Company and the Guarantors, enforceable against the Company and the
Guarantors in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors
generally or by general equitable principles (regardless of whether enforcement
is considered in a proceeding at law or in equity). The Indenture has been
qualified under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).

(m) The Securities, when issued, and the Indenture will conform as to legal
matters to the description thereof contained in each of the Time of Sale
Prospectus and the Prospectus.

(n) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Time of Sale Prospectus and the
Prospectus.

 

5



--------------------------------------------------------------------------------

(o) The shares of Common Stock outstanding have been duly authorized and are
validly issued, fully paid and non-assessable.

(p) The statements in the Time of Sale Prospectus and the Prospectus under the
headings “Description of the Notes”, “Description of the Capital Stock” and
“Certain United States Federal Income Tax Considerations” fairly summarize the
matters therein described.

(q) The execution and delivery by the Company and the Guarantors of, and the
performance by the Company and the Guarantors of their respective obligations
under, this Agreement, the Indenture, the Securities and any other agreement or
instrument entered into or issued or to be entered into by the Company and the
Guarantors in connection with the transactions contemplated hereby or thereby
(including the issuance of the Conversion Shares upon conversion of the Notes)
will not contravene any provision of applicable law or the certificate of
incorporation or by-laws of the Company or the Guarantors or any agreement or
other instrument binding upon the Company or any of its subsidiaries or the
Guarantors that is material to the Company and its subsidiaries, taken as a
whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any Guarantor, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company or the Guarantors
of their respective obligations under this Agreement, the Indenture, the
Securities and any other agreement or instrument entered into or issued or to be
entered into by the Company or the Guarantors in connection with the
transactions contemplated hereby or thereby (including the issuance of the
Conversion Shares upon conversion of the Notes) except such as may be required
by the securities or Blue Sky laws of the various states in connection with the
offer and sale of the Securities.

(r) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Prospectus.

(s) There are no legal or governmental proceedings pending or threatened to
which the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject other than
proceedings accurately described in all material respects in the Time of Sale
Prospectus and proceedings that would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole, or on the power or ability of
the Company to perform its obligations under this Agreement or to consummate the
transactions contemplated by the Time of Sale Prospectus.

(t) Each preliminary prospectus filed as part of the registration statement as
originally filed or as part of any amendment thereto, or filed pursuant to Rule
424 under the Securities Act, complied when so filed in all material respects
with the Securities Act and the applicable rules and regulations of the
Commission thereunder.

(u) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Time
of Sale Prospectus and the Prospectus will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

6



--------------------------------------------------------------------------------

(v) Except as disclosed in the Registration Statement, the Company and its
subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on the Company and
its subsidiaries, taken as a whole.

(w) Except as disclosed in the Registration Statement, there are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, singly or in the aggregate, have a
material adverse effect on the Company and its subsidiaries, taken as a whole.

(x) Except as disclosed in the Registration Statement, there are no contracts,
agreements or understandings between the Company and any person granting such
person the right to require the Company to file a registration statement under
the Securities Act with respect to any securities of the Company or to require
the Company to include such securities with the Securities registered pursuant
to the Registration Statement.

(y) The pro forma consolidated financial statements of the Company and its
subsidiaries and the related notes thereto included in the Preliminary
Prospectus, the Prospectus and the Registration Statement or incorporated by
reference in the Preliminary Prospectus, the Prospectus and the Registration
Statement, present fairly the information contained therein, have been prepared
in accordance with the Commission’s rules and guidelines with respect to pro
forma financial statements and have been properly presented on the basis
described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein.

(z) Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company’s knowledge, any agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates have conducted their businesses in compliance

 

7



--------------------------------------------------------------------------------

with applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

(aa) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(bb) (i) The Company represents that neither the Company nor any of its
subsidiaries (collectively, the “Entity”) or any director, officer, employee,
agent, affiliate or representative of the Entity, is an individual or entity
(“Person”) that is, or is owned or controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”) or other sanctions authority (collectively,
“Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).

(ii) The Company represents and covenants that the Entity will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Company represents and covenants that for the past 5 years, the Entity
has not knowingly engaged in, is not now knowingly engaged in, and will not
engage in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

 

8



--------------------------------------------------------------------------------

(cc) Subsequent to the respective dates as of which information is given in each
of the Registration Statement, the Time of Sale Prospectus and the Prospectus,
(i) the Company and its subsidiaries have not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction;
(ii) the Company has not purchased any of its outstanding capital stock, nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock other than ordinary and customary dividends; and (iii) there has
not been any material change in the capital stock, short-term debt or long-term
debt of the Company and its subsidiaries except in each case as described in
each of the Registration Statement, the Time of Sale Prospectus and the
Prospectus, respectively.

(dd) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Time of Sale Prospectus or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries, in each case except as described in the Time of
Sale Prospectus.

(ee) The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names currently employed by them in
connection with the business now operated by them, and neither the Company nor
any of its subsidiaries has received any notice of infringement of or conflict
with asserted rights of others with respect to any of the foregoing which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(ff) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Prospectus, or, to
the knowledge of the Company, is imminent; and the Company is not aware of any
existing, threatened or imminent labor disturbance by the employees of any of
its principal suppliers, manufacturers or contractors that could have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

(gg) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any of its subsidiaries has been refused any
insurance coverage sought or applied for, and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a material adverse effect on the Company
and its subsidiaries, taken as a whole, except as described in the Time of Sale
Prospectus.

 

9



--------------------------------------------------------------------------------

(hh) The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole, except as described in the
Time of Sale Prospectus.

(ii) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Time of Sale Prospectus,
since the end of the Company’s most recent audited fiscal year, there has been
(i) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (ii) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(jj) Except as described in the Time of Sale Prospectus, the Company has not
sold, issued or distributed any shares of Common Stock during the six-month
period preceding the date hereof, including any sales pursuant to Rule 144A
under, or Regulation D or S of, the Securities Act, other than shares issued
pursuant to employee benefit plans, qualified stock option plans or other
employee compensation plans or pursuant to outstanding options, rights or
warrants.

2. Agreements to Sell and Purchase. The Company and the Guarantors agree to
issue and sell to the several Underwriters, severally and not jointly, all of
the Firm Securities, and each Underwriter, upon the basis of the representations
and warranties herein contained, but subject to the conditions hereinafter
stated, agrees, severally and not jointly, to purchase from the Company the
respective number of Firm Securities set forth in Schedule I hereto opposite
such Underwriter’s name at a purchase price of 96.75% of the principal amount
thereof (the “Purchase Price”).

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company and the Guarantors agree to
issue and sell to the Underwriters, severally and not jointly, and the
Underwriters shall have the right to purchase, severally and not jointly, up to
$15,000,000 aggregate principal amount of Option Notes at the Purchase Price.
You may exercise this right on behalf of the Underwriters in whole or from time
to time in part by giving written notice not later than 30 days after the date
of this Agreement. Any exercise notice shall specify the number of Option
Securities to be purchased by the Underwriters and the date on which such shares
are to be purchased. Each purchase date must be at least one business day after
the written notice is given and may not be earlier than the First Closing Date
nor later than ten business days after the date of such notice. On each day, if
any, that Option Securities are to be purchased (an “Option Closing Date”),
which may be the First Closing Date

 

10



--------------------------------------------------------------------------------

(the First Closing Date and each Option Closing Date, if any, being sometimes
referred to as a “Closing Date”), each Underwriter agrees, severally and not
jointly, to purchase the number of Option Securities that bears the same
proportion to the total number of Option Securities to be purchased on such
Option Closing Date as the number of Firm Securities set forth in Schedule I
hereto opposite the name of such Underwriter bears to the total number of Firm
Securities.

3. Terms of Public Offering. The Company and the Guarantors are advised by you
that the Underwriters propose to make a public offering of their respective
portions of the Securities as soon after the Registration Statement and this
Agreement have become effective as in your judgment is advisable. The price of
the Notes initially offered to the public is referred to herein as the “Public
Offering Price”.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Underwriters at 10:00 a.m., New York City time, on June 5, 2009, or at such
other time on the same or such other date, not later than June 12, 2009, as
shall be designated in writing by you. The time and date of such payment and
delivery are herein referred to as the “First Closing Date.”

Payment for any Option Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Option Securities for the respective accounts of the several Underwriters at
10:00 a.m., New York City time, on the date specified in the corresponding
notice described in Section 2 or at such other time on the same or on such other
date, in any event not later than July 3, 2009, as shall be designated in
writing by you.

The Firm Securities and Option Securities shall be registered in such names and
in such denominations as you shall request in writing not later than one full
business day prior to the First Closing Date or the applicable Option Closing
Date, as the case may be. The Firm Securities and Option Securities shall be
delivered to you on the First Closing Date or an Option Closing Date, as the
case may be, for the respective accounts of the several Underwriters, with any
transfer taxes payable in connection with the transfer of the Securities to the
Underwriters duly paid, against payment of the Purchase Price therefor.

5. Conditions to the Underwriters’ Obligations.

The several obligations of the Underwriters to purchase and pay for the Firm
Securities on the First Closing Date and for the Option Securities on each
Option Closing Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company and its subsidiaries, taken
as a whole, from that set forth in the Time of Sale Prospectus as of the date of
this Agreement that, in your judgment, is material and adverse and that makes
it, in your judgment, impracticable to market the Securities on the terms and in
the manner contemplated in the Time of Sale Prospectus.

 

11



--------------------------------------------------------------------------------

(b) The Representative shall have received on the Closing Date a certificate
(addressed to each Underwriter), dated the Closing Date and signed by an
executive officer of the Company and each Guarantor, to the effect that the
representations and warranties of the Company and each Guarantor contained in
this Agreement are true and correct as of the Closing Date and that the Company
and each Guarantor have complied with all of the agreements and satisfied all of
the conditions on its part to be performed or satisfied hereunder on or before
the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Representative shall have received on the Closing Date an opinion
(addressed to each Underwriter) of (i) Greenberg Traurig, P.A., outside counsel
for the Company and MasTec North America, Inc., (ii) Fried, Frank, Harris,
Shriver & Jacobson LLP, outside counsel for the Company and the Guarantors, and
(iii) outside counsel satisfactory to the Representative to each Guarantor other
than MasTec North America, Inc., dated the Closing Date, to the effect that:1

(i) the Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation and has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Prospectus;

(ii) each Significant Subsidiary of the Company has been duly incorporated or
organized, is validly existing as a corporation or limited liability company in
good standing under the laws of the jurisdiction of its incorporation or
organization and has the corporate or limited liability company power and
authority to own its property and to conduct its business as described in the
Time of Sale Prospectus;

(iii) each Guarantor has been duly incorporated or organized, is validly
existing as a corporation or limited liability company in good standing on the
laws of the jurisdiction of its incorporation or organization and has the
corporate or limited liability company power and authority to own its property
and to conduct its business as described in the Time of Sale Prospectus;

(iv) the authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Time of Sale Prospectus and the
Prospectus;

 

1 Greenberg Traurig, P.A., Fried, Frank, Harris, Shriver & Jacobson LLP and
other outside counsel satisfactory to the Representative to divide the opinions
noted in Section 5(c) between each firm. Greenberg Traurig, P.A., shall render
the negative assurance opinion in Section 5(c)(xiv).

 

12



--------------------------------------------------------------------------------

(v) each Significant Subsidiary’s authorized capital stock or limited liability
company interests is as set forth on Exhibit A, and based solely on our review
of such Significant Subsidiary’s stock ledger, the Company is the direct or
indirect owner of record of the shares of such Significant Subsidiary’s capital
stock or limited liability company interests as set forth on Exhibit A;

(vi) each Guarantor’s authorized capital stock or limited liability company
interests is as set forth on Exhibit A, and based solely on our review of such
Guarantor’s stock ledger, the Company is the direct or indirect owner of record
of the shares of such Guarantor’s capital stock or limited liability company
interests as set forth on Exhibit A;

(vii) this Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor;

(viii) the Indenture and the Securities have been duly authorized, executed and
delivered by the Company and each Guarantor that is a signatory thereto. The
Indenture has been qualified under the Trust Indenture Act;

(ix) assuming due authorization, execution and delivery of the Indenture by the
Trustee, will constitute a legally valid and binding agreement of the Company
and each Guarantor enforceable against the Company and each Guarantor in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors’ or by general
equitable principles; and the Indenture conform in all material respects to the
description thereof contained in the Time of Sale Prospectus and the Prospectus;

(x) The Securities to be purchased by the Underwriters from the Company are in
the form contemplated by the Indenture, have been duly authorized for issuance
and sale pursuant to this Agreement and the Indenture and, at the First Closing
Date or any Option Closing Date, will have been duly executed by the Company
and, when authenticated in the manner provided for in the Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding agreements of the Company, enforceable in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors generally or by general equitable
principles (regardless of whether enforcement is considered in a proceeding at
law or in equity) and will be entitled to the benefits of the Indenture. The
Guarantees of the Securities are in the respective forms contemplated by the
Indenture, have been duly authorized for issuance and sale pursuant to this
agreement and the Indenture and, at the Closing Date, will have been duly
executed by each of the Guarantors and, when the Securities have been
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefore, will constitute valid and binding
agreements of the Guarantors, enforceable in accordance with their terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors generally or by general equitable principles (regardless
of whether enforcement is considered in a proceeding at law or in equity) and
will be entitled to the benefits of the Indenture.

 

13



--------------------------------------------------------------------------------

(xi) The execution and delivery by the Company and each Guarantor of, and the
performance by the Company and each Guarantor of its obligations under, this
Agreement, the Indenture, the Securities and any other agreement or instrument
entered into or issued or to be entered into by the Company or any Guarantor in
connection with the transactions contemplated hereby or thereby (including the
issuance of the Conversion Shares upon conversion of the Notes) will not
contravene any provision of applicable law or the certificate of incorporation
or by-laws of the Company or any Guarantor or any agreement or other instrument
binding upon the Company or any of its subsidiaries that is material to the
Company and its subsidiaries, taken as a whole, or any judgment, order or decree
of any governmental body, agency or court having jurisdiction over the Company
or any Significant Subsidiary, and no consent, approval, authorization or order
of, or qualification with, any governmental body or agency is required for the
performance by the Company or any Guarantor of its obligations under this
Agreement, the Indenture, the Securities and any other agreement or instrument
entered into or issued or to be entered into by the Company or any Guarantor in
connection with the transactions contemplated hereby or thereby (including the
issuance of the Conversion Shares upon conversion of the Notes) except such as
may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Securities.

(xii) the Conversion Shares initially issuable upon conversion of the Notes have
been duly authorized and reserved and, when issued upon conversion of the Notes
in accordance with the terms of the Notes and the Indenture, will be validly
issued, fully paid and nonassessable, and the issuance of such Conversion Shares
will not be subject to any preemptive or similar rights pursuant to the
Company’s Articles of Incorporation, By-laws or Florida law;

(xiii) The statements in the Time of Sale Prospectus and the Prospectus under
the headings “Description of the Notes”, “Description of the Capital Stock” and
“Certain United States Federal Income Tax Considerations” fairly summarize the
matters therein described;

(xiv) the statements relating to legal matters or documents included in (A) the
Registration Statement under the captions “Description of Common and Preferred
Stock,” “Plan of Distribution” and (B) the Time of Sale Prospectus and the
Prospectus under the caption “Underwriting”, in each case fairly summarize in
all material respects such matters or documents;

(xv) after due inquiry, such counsel does not know of any legal or governmental
proceedings pending or threatened to which the Company, any Guarantor or any
Significant Subsidiary is a party or to which any of the properties of the
Company, any Guarantor or any Significant Subsidiary is subject that are
required to be described in the Registration Statement or the Prospectus and are
not so described by Item 103 of Regulation S-K under the Securities Act;

 

14



--------------------------------------------------------------------------------

(xvi) the Company is not, and after giving effect to the offering and sale of
the Notes and the application of the proceeds thereof as described in the Time
of Sale Prospectus and the Prospectus will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended; and

(xvii) (A) in the opinion of such counsel, the Registration Statement and the
Prospectus (except for the financial statements and financial schedules and
other financial and statistical data included therein, as to which such counsel
need not express any opinion) appear on their face to be appropriately
responsive in all material respects to the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder, and
(B) nothing has come to the attention of such counsel that causes such counsel
to believe that (1) the Registration Statement or the prospectus included
therein (except for the financial statements and financial schedules and other
financial and statistical data included therein, as to which such counsel need
not express any belief) at the time the Registration Statement became effective
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (2) the Time of Sale Prospectus (except for the financial
statements and financial schedules and other financial and statistical data
included therein, as to which such counsel need not express any belief) as of
the date of this Agreement and as amended or supplemented, if applicable, as of
the Closing Date contained or contains any untrue statement of a material fact
or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (3) the Prospectus (except for the financial statements
and financial schedules and other financial and statistical data included
therein, as to which such counsel need not express any belief) as of its date
and as amended or supplemented, if applicable, as of the Closing Date contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

(d) The Representative shall have received on the Closing Date an opinion
(addressed to each Underwriter) of Shearman & Sterling LLP, counsel for the
Underwriters, dated the Closing Date, in form and substance satisfactory to the
Representative.

With respect to Section 5(c)(xiv) above, Greenberg Traurig, P.A. and Shearman &
Sterling LLP may state that their opinions and beliefs are based upon their
participation in the preparation of the Registration Statement, the Time of Sale
Prospectus and Prospectus and any amendments or supplements thereto and review
and discussion of the contents thereof, but are without independent check or
verification, except as specified.

The opinion of Greenberg Traurig, P.A. described in Section 5(c) above shall be
rendered to the Underwriters at the request of the Company and shall so state
therein.

(e) The Representative shall have received, on each of the date hereof and the
Closing Date, a letter (addressed to each Underwriter) dated the date hereof or
the Closing Date, as the case may be, in form and substance satisfactory to the
Representative, from BDO Seidman, independent public accountants for the Company
and Pumpco, Inc., containing statements and information of

 

15



--------------------------------------------------------------------------------

the type ordinarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
(including pro forma financial information) contained in the Registration
Statement, the Time of Sale Prospectus and the Prospectus; provided that the
letter delivered on the Closing Date shall use a “cut-off date” not earlier than
the date hereof.

(f) The Representative shall have received, on each of the date hereof and the
Closing Date, a letter (addressed to each Underwriter) dated the date hereof or
the Closing Date, as the case may be, in form and substance satisfactory to the
Representative, from Eide Bailly LLP, independent public accountants for Wanzek
Construction, Inc., a North Dakota corporation, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement, the Time of Sale Prospectus
and the Prospectus; provided that the letter delivered on the Closing Date shall
use a “cut-off date” not earlier than the date hereof.

(g) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and certain shareholders, officers and directors of the
Company and the Guarantors relating to sales and certain other dispositions of
shares of Common Stock or certain other securities, delivered to you on or
before the date hereof, shall be in full force and effect on the Closing Date.

(h) The Representative shall have received on the Closing Date an opinion
(addressed to each Underwriter) of Albert de Cardenas, Esq., inside counsel for
the Company and the Guarantors, dated the Closing Date, to the effect that
(i) the shares of Common Stock outstanding have been duly authorized and are
validly issued, fully paid and non-assessable, (ii) the Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole, (iii) each Significant
Subsidiary and each Guarantor is duly qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole
and (iv) except as otherwise disclosed in the Registration Statement, there are
no material pending legal proceedings to which the Company or any of its
subsidiaries is a party or of which any of their property is the subject.

(i) At the Closing Date, the Conversion Shares shall have been approved for
listing on the New York Stock Exchange, subject only to official notice of
issuance.

The several obligations of the Underwriters to purchase Option Securities
hereunder are subject to the delivery to you on the applicable Option Closing
Date of such documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Option
Securities to be sold on such Option Closing Date and other matters related to
the delivery of such Option Securities.

 

16



--------------------------------------------------------------------------------

6. Covenants of the Company. The Company and each Guarantor, jointly and
severally, covenants with each Underwriter as follows:

(a) To furnish to you, without charge, three signed copies of the Registration
Statement (including exhibits thereto) and for delivery to each other
Underwriter a conformed copy of the Registration Statement (without exhibits
thereto) and to furnish to you in New York City, without charge, prior to 10:00
a.m. New York City time on the business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(e) or 6(f) below, as many
copies of the Time of Sale Prospectus, the Prospectus and any supplements and
amendments thereto or to the Registration Statement as you may reasonably
request.

(b) Before amending or supplementing the Registration Statement, the Time of
Sale Prospectus or the Prospectus, to furnish to you a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which you reasonably object, and to file with the Commission
within the applicable period specified in Rule 424(b) under the Securities Act
any prospectus required to be filed pursuant to such Rule.

(c) To furnish to you a copy of each proposed free writing prospectus to be
prepared by or on behalf of, used by, or referred to by the Company or any
Guarantor and not to use or refer to any proposed free writing prospectus to
which you reasonably object.

(d) Not to take any action that would result in an Underwriter or the Company or
any Guarantor being required to file with the Commission pursuant to Rule 433(d)
under the Securities Act a free writing prospectus prepared by or on behalf of
the Underwriter that the Underwriter otherwise would not have been required to
file thereunder.

(e) If the Time of Sale Prospectus is being used to solicit offers to buy the
Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters,
it is necessary to amend or supplement the Time of Sale Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not, in the
light of the circumstances when delivered to a prospective purchaser, be
misleading or so that the Time of Sale Prospectus, as amended or supplemented,
will no longer conflict with the Registration Statement, or so that the Time of
Sale Prospectus, as amended or supplemented, will comply with applicable law.

(f) If, during such period after the first date of the public offering of the
Securities as in the opinion of counsel for the Underwriters the Prospectus (or
in lieu thereof the notice referred to in Rule 173(a) under the Securities Act)
is required by law to be delivered in connection with sales by an Underwriter or
dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the

 

17



--------------------------------------------------------------------------------

Prospectus (or in lieu thereof the notice referred to in Rule 173(a) under the
Securities Act) is delivered to a purchaser, not misleading, or if, in the
opinion of counsel for the Underwriters, it is necessary to amend or supplement
the Prospectus to comply with applicable law, forthwith to prepare, file with
the Commission and furnish, at its own expense, to the Underwriters and to the
dealers (whose names and addresses you will furnish to the Company) to which
Securities may have been sold by you on behalf of the Underwriters and to any
other dealers upon request, either amendments or supplements to the Prospectus
so that the statements in the Prospectus as so amended or supplemented will not,
in the light of the circumstances when the Prospectus (or in lieu thereof the
notice referred to in Rule 173(a) under the Securities Act) is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law.

(g) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.

(h) To make generally available to the Company’s security holders and to you as
soon as practicable an earning statement covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and the rules and regulations of the Commission
thereunder.

(i) The Company will use its best efforts to have the Conversion Shares approved
for listing of the Securities on the New York Stock Exchange, subject only to
official notice of issuance, before the First Closing Date

(j) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all expenses incident to the performance of its obligations under
this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s counsel and the Company’s accountants in connection with the
registration and delivery of the Securities under the Securities Act and all
other fees or expenses in connection with the preparation and filing of the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
the Prospectus, any free writing prospectus prepared by or on behalf of, used
by, or referred to by the Company and amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the mailing
and delivering of copies thereof to the Underwriters and dealers, in the
quantities hereinabove specified, (ii) all costs and expenses related to the
transfer and delivery of the Securities to the Underwriters, including any
transfer or other taxes payable thereon, (iii) the cost of printing or producing
any Blue Sky or Legal Investment memorandum in connection with the offer and
sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(g) hereof, including filing fees
and the reasonable fees and disbursements of counsel for the Underwriters in
connection with such qualification and in connection with the Blue Sky or Legal
Investment memorandum, (iv) all filing fees and the reasonable fees and
disbursements of counsel to the Underwriters incurred in connection with the
review and qualification of the offering of the Securities by the National
Association of Securities Dealers, Inc., (v) all costs and expenses incident to
listing the Conversion Shares on The New York Stock Exchange, (vi) the costs and
charges of any transfer agent, registrar or depositary, (vii) the costs and
expenses of the Company

 

18



--------------------------------------------------------------------------------

relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Shares, including, without limitation,
expenses associated with the preparation or dissemination of any electronic
roadshow, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (viii) the document production charges and expenses associated with
printing this Agreement and (ix) all other costs and expenses incident to the
performance of the obligations of the Company and the Guarantors hereunder for
which provision is not otherwise made in this Section. It is understood,
however, that except as provided in this Section, Section 8 entitled “Indemnity
and Contribution” and the last paragraph of Section 10 below, the Underwriters
will pay all of their costs and expenses, including fees and disbursements of
their counsel, stock transfer taxes payable on resale of any of the Securities
by them and any advertising expenses connected with any offers they may make.

The Company and each Guarantor also covenants with each Underwriter, jointly and
severally, that, without the prior written consent of the Representative, it
will not, during the period ending 90 days after the date of the Prospectus,
(1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise or (3) file any
registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, other than a registration statement on Form S-8
relating to the issuance by the Company of stock options or restricted stock
grants pursuant to employee plans in existence on the date hereof.
Notwithstanding the foregoing, if (i) during the last 17 days of the 90-day
restricted period the Company issues an earnings release or material news or a
material event relating to the Company occurs, or (ii) prior to the expiration
of the 90-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day period, the restrictions imposed in this paragraph shall continue to
apply until the expiration of the 18-day period beginning on the date of the
issuance of the earnings release or the occurrence of the material news or
material event.

The restrictions contained in the preceding paragraph shall not apply to (a) the
Securities to be sold hereunder, (b) the issuance by the Company of shares of
Common Stock upon the exercise of an option or warrant (other than shares of
Common Stock issued upon the exercise of stock options granted pursuant to
employee plans in existence on the date hereof) or the conversion of a security
outstanding on the date hereof of which the Representative have been advised in
writing, (c) the issuance by the Company of stock options or restricted stock
grants pursuant to employee plans in existence on the date hereof, (d) the
filing of a registration statement with the Commission relating to the resale of
certain shares of Common Stock that may be issued from time to time in
connection with certain “earn-out” provisions related to certain of the
Company’s previous acquisitions and (e) the issuance and registration for resale
by the Company of up to 2,000,000 shares of Common Stock as consideration for
potential acquisitions.

 

19



--------------------------------------------------------------------------------

7. Covenant of the Underwriters. Each Underwriter severally covenants with the
Company not to take any action that would result in the Company being required
to file with the Commission under Rule 433(d) a free writing prospectus prepared
by or on behalf of such Underwriter that otherwise would not be required to be
filed by the Company thereunder, but for the action of the Underwriter.

8. Indemnity and Contribution. (a) The Company and the Guarantors, jointly and
severally, agrees to indemnify and hold harmless each Underwriter, each person,
if any, who controls any Underwriter within the meaning of either Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and each affiliate of any Underwriter within the
meaning of Rule 405 under the Securities Act from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof, any preliminary prospectus, the Time of Sale
Prospectus, any issuer free writing prospectus as defined in Rule 433(h) under
the Securities Act, any Company information that the Company has filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act, any “road show”
(as defined in Rule 433) not constituting an issuer free writing prospectus as
defined in Rule 433(h) under the Securities Act (a “Non-Prospectus Road Show”)
or the Prospectus or any amendment or supplement thereto, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon information relating to any Underwriter furnished to the Company in writing
by such Underwriter through the Representative expressly for use therein.

(b) Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, its officers who sign the Registration
Statement, each Guarantor and each person, if any, who controls the Company or
any Guarantor within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from the Company and each Guarantor to such Underwriter, but only with reference
to information relating to such Underwriter furnished to the Company in writing
by such Underwriter through the Representative expressly for use in the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
any issuer free writing prospectus, Non-Prospectus Road Show or the Prospectus
or any amendment or supplement thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related

 

20



--------------------------------------------------------------------------------

to such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by the Representative, in the
case of parties indemnified pursuant to Section 8(a), and by the Company, in the
case of parties indemnified pursuant to Section 8(b). The indemnifying party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Underwriters on the other hand from the
offering of the Securities or (ii) if the allocation provided by clause 8(e)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(e)(i) above
but also the relative fault of the Company and the Guarantors on the one hand
and of the Underwriters on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Guarantors n the one hand and the Underwriters on the
other hand in connection with the offering of the Securities shall be deemed to
be in the same respective proportions as the net proceeds from the offering of
the Securities (before deducting expenses) received by the Company and the total
underwriting discounts and commissions received by the Underwriters, in each
case as set forth in the table on

 

21



--------------------------------------------------------------------------------

the cover of the Prospectus, bear to the aggregate Public Offering Price of the
Securities. The relative fault of the Company and the Guarantors on the one hand
and the Underwriters on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Guarantors or by the Underwriters and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Underwriters’ respective
obligations to contribute pursuant to this Section 8 are several in proportion
to the respective number of Securities they have purchased hereunder, and not
joint.

(e) The Company, the Guarantors and the Underwriters agree that it would not be
just or equitable if contribution pursuant to this Section 8 were determined by
pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 8(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages that such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company and the
Guarantors contained in this Agreement shall remain operative and in full force
and effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Underwriter, any person controlling
any Underwriter or any affiliate of any Underwriter or by or on behalf of the
Company, the Guarantors, their respective officers or directors or any person
controlling the Company or any Guarantor and (iii) acceptance of and payment for
any of the Securities.

9. Termination. The Underwriters may terminate this Agreement by notice given by
you to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of The New York Stock
Exchange, the American Stock Exchange, the Nasdaq National Market, the Chicago
Board of Options Exchange, the Chicago Mercantile Exchange or the Chicago Board
of Trade, (ii) trading of any securities of the Company shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse

 

22



--------------------------------------------------------------------------------

and which, singly or together with any other event specified in this clause (v),
makes it, in your judgment, impracticable or inadvisable to proceed with the
offer, sale or delivery of the Securities on the terms and in the manner
contemplated in the Time of Sale Prospectus or the Prospectus.

10. Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the First Closing Date or an Option Closing Date, as the case may be, any
one or more of the Underwriters shall fail or refuse to purchase Securities that
it has or they have agreed to purchase hereunder on such date, and the aggregate
number of Securities which such defaulting Underwriter or Underwriters agreed
but failed or refused to purchase is not more than one-tenth of the aggregate
number of the Securities to be purchased on such date, the other Underwriters
shall be obligated severally in the proportions that the number of Firm
Securities set forth opposite their respective names in Schedule I bears to the
aggregate number of Firm Securities set forth opposite the names of all such
non-defaulting Underwriters, or in such other proportions as you may specify, to
purchase the Securities which such defaulting Underwriter or Underwriters agreed
but failed or refused to purchase on such date; provided that in no event shall
the number of Securities that any Underwriter has agreed to purchase pursuant to
this Agreement be increased pursuant to this Section 10 by an amount in excess
of one-ninth of such number of Securities without the written consent of such
Underwriter. If, on the First Closing Date, any Underwriter or Underwriters
shall fail or refuse to purchase Firm Securities and the aggregate number of
Firm Securities with respect to which such default occurs is more than one-tenth
of the aggregate number of Firm Securities to be purchased on such date, and
arrangements satisfactory to you, the Company and the Guarantors for the
purchase of such Firm Securities are not made within 36 hours after such
default, this Agreement shall terminate without liability on the part of any
non-defaulting party, the Company or any Guarantor. In any such case either you,
the Company or the Guarantors shall have the right to postpone the First Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Registration Statement, in the Time of Sale Prospectus,
in the Prospectus or in any other documents or arrangements may be effected. If,
on an Option Closing Date, any Underwriter or Underwriters shall fail or refuse
to purchase Option Securities and the aggregate number of Option Securities with
respect to which such default occurs is more than one-tenth of the aggregate
number of Option Securities to be purchased on such Option Closing Date, the
non-defaulting Underwriters shall have the option to (i) terminate their
obligation hereunder to purchase the Option Securities to be sold on such Option
Closing Date or (ii) purchase not less than the number of Option Securities that
such non-defaulting Underwriters would have been obligated to purchase in the
absence of such default. Any action taken under this paragraph shall not relieve
any defaulting Underwriter from liability in respect of any default of such
Underwriter under this Agreement.

If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company or the Guarantors
to comply with the terms or to fulfill any of the conditions of this Agreement,
or if for any reason the Company or the Guarantors shall be unable to perform
their respective obligations under this Agreement, the Company will reimburse
the Underwriters or such Underwriters as have so terminated this Agreement with
respect to themselves, severally, for all out-of-pocket expenses (including the
fees and disbursements of their counsel) reasonably incurred by such
Underwriters in connection with this Agreement or the offering contemplated
hereunder.

 

23



--------------------------------------------------------------------------------

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Underwriters with
respect to the preparation of any preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, the conduct of the offering, and the purchase and
sale of the Securities.

(b) The Company and the Guarantors acknowledge that in connection with the
offering of the Securities: (i) the Underwriters have acted at arms length, are
not agents of, and owe no fiduciary duties to, the Company, the Guarantors or
any other person, (ii) the Underwriters owe the Company and the Guarantors only
those duties and obligations set forth in this Agreement and prior written
agreements (to the extent not superseded by this Agreement), if any, and
(iii) the Underwriters may have interests that differ from those of the Company
or the Guarantors. The Company and the Guarantors waive to the full extent
permitted by applicable law any claims each of them may have against the
Underwriters arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and shall be delivered, mailed or sent to: (i) Morgan Stanley & Co.
Incorporated, 1585 Broadway, New York, New York 10036, Attention: Equity
Syndicate; or (ii) the Company or any Guarantor, 800 S. Douglas Road, 12th
Floor, Coral Gables, Florida 33134, Attention: Albert de Cardenas Esq.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company one of the counterparts hereof, whereupon
it will become a binding agreement between the Company and the several
Underwriters in accordance with its terms.

 

Very truly yours, MASTEC, INC. By:  

/s/ Alberto de Cardenas

Name:   Alberto de Cardenas Title:   Executive Vice President, General Counsel &
Secretary



--------------------------------------------------------------------------------

CHURCH & TOWER, INC.

MASTEC BRAZIL I, INC.

MASTEC BRAZIL II INC.

MASTEC CONTRACTING COMPANY, INC.

MASTEC LATIN AMERICA, INC.

MASTEC NORTH AMERICA, INC.

MASTEC SERVICES COMPANY, INC.

MASTEC SPAIN, INC.

MASTEC VENEZUELA, INC.

NSORO MASTEC INTERNATIONAL, INC.

By:  

/s/ Alberto de Cardenas

Name:   Alberto de Cardenas Title:   Executive Vice President, General Counsel &
Secretary

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

DIRECT STAR TV, LLC

GLOBETEC CONSTRUCTION, LLC

MASTEC PROPERTY HOLDINGS, LLC

MASTEC NORTH AMERICA AC, LLC

NSORO MASTEC LLC

POWER PARTNERS MASTEC, LLC

 

By their sole member:

 

MASTEC NORTH AMERICA, INC.

By:  

/s/ Alberto de Cardenas

Name:   Alberto de Cardenas Title:   Executive Vice President, General Counsel &
Secretary

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

PUMPCO, INC. By:  

/s/ Alberto de Cardenas

Name:   Alberto de Cardenas Title:   Secretary

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

THREE PHASE ACQUISITION CORP. By:  

/s/ Pablo Alvarez

Name:   Pablo Alvarez Title:   Vice President, Secretary & Treasurer

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

THREE PHASE LINE CONSTRUCTION, INC. By:  

/s/ Peter Johnson

Name:   Peter Johnson Title:   President

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

WANZEK CONSTRUCTION, INC. By:  

/s/ Alberto de Cardenas

Name:   Alberto do Cardenas Title:   Secretary

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written MORGAN STANLEY & CO. INCORPORATED By:  

/s/ Kent Hitchcock

Name:   Kent Hitchcock Title:   Managing Director

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriter

   Aggregate Principal
Amount of
Firm Securities

Morgan Stanley & Co. Incorporated

   $ 91,600,000

FBR Capital Markets & Co.

   $ 8,400,000

Total

   $ 100,000,000



--------------------------------------------------------------------------------

SCHEDULE II

Time of Sale Prospectus

 

1. Preliminary Prospectus dated June 1, 2009

 

2. Free writing prospectus dated June 1, 2009 and attached to this Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

Significant Subsidiaries

MasTec North America, Inc.

DirectStar TV, LLC

Power Partners MasTec, LLC

Wanzek Construction, Inc.



--------------------------------------------------------------------------------

SCHEDULE IV

Church & Tower, Inc.

Direct Star TV, LLC

GlobeTec Construction, LLC

MasTec Brazil I, Inc.

MasTec Brazil II, Inc.

MasTec Constracting Company, Inc.

MasTec Latin America, Inc.

MasTec North America, Inc.

MasTec North America AC, LLC

MasTec Property Holdings, LLC

MasTec Services Company, Inc.

MasTec Spain, Inc.

MasTec Venezuela, Inc.

Nsoro MasTec, LLC

Nsoro MasTec International, Inc.

Power Partners MasTec, LLC

Pumpco, Inc.

Three Phase Line Construction, Inc.

Three Phase Acquisition Corp.

Wanzek Construction, Inc.